IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1765
                               Filed July 18, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TERIONA EDWARDS,
     Defendant-Appellant.
_______________________________________________________________

      Appeal from the Iowa District Court for Muscatine County, Gary P.

Strausser, District Associate Judge.



      Teriona Edwards appeals her conviction for driving while barred.

AFFIRMED.




      Lauren M. Phelps, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Kyle P. Hanson, Assistant Attorney

General, for appellee.




      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                            2


BOWER, Judge.

          Teriona Edwards appeals her conviction for driving while barred, claiming

the court made several sentencing errors.          We find the court considered all

required and relevant factors in making its sentencing determination and gave

adequate explanation for the sentence, and evidence supports the sentence. We

affirm.

          On June 9, 2017, Edwards was stopped for speeding twelve over the limit

in a fifty-five mile per hour speed zone. Upon review of Edwards’s driver status,

the deputy determined her driving privileges were barred and arrested her.

          On August 22, Edwards signed a waiver of rights and guilty plea. Her plea

was accepted on October 3, for driving while barred, in violation of Iowa Code

sections 321.555 and 321.561 (2017); she requested immediate sentencing. The

court sentenced Edwards to 270 days in jail, with 180 days suspended, and work

release. The court suspended the fine, but imposed fees and costs up to $500, to

be paid in installments of fifty dollars per month. Finally, the court ordered two

years unsupervised probation.

          Edwards asserts the court abused its discretion in sentencing by failing to

consider all required and relevant factors. Edwards admits the sentence falls

within the statutory limits, yet seeks remand for resentencing.

          Challenges to sentences that are within the statutory limits are reviewed for

an abuse of discretion. State v. Roby, 897 N.W.2d 127, 137 (Iowa 2017). An

appellate court does not second-guess the sentence chosen but examines the

record and determines if the sentence was reached on untenable or unreasonable
                                          3

grounds. State v. Crooks, 911 N.W.2d 153, 173 (Iowa 2018). There is a strong

presumption of proper discretion in sentencing decisions. Id. at 171. Furthermore,

the burden is upon the defendant to show an abuse of discretion by the sentencing

court. Id. If the evidence supports the sentence, there has been no abuse of

discretion. Id. at 173.

         During sentencing, the court considers a multitude of factors including the

protection of the community, the rehabilitation of the offender, the crime itself, the

surrounding circumstances, and the age and characteristics of the offender

evidencing the likelihood of rehabilitation or repeat offense. State v. Formaro, 638
N.W.2d 720, 724–25 (Iowa 2002). Additionally, prior to suspending a sentence,

the court must consider an offender’s criminal and sentencing history, familial

situation, employment status, and any other pertinent factors relevant to the goals

of sentencing. Id. at 725. The sentencing court need not explain how every factor

was considered or not considered. State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App.

1995).

         A court is required to explain why the particular sentence imposed was

chosen, but not why alternative sentences were rejected. Crooks, 911 N.W.2d at

171. Forms allowing the efficient administration of justice by reducing a sentencing

explanation from a written statement to a checked box can be sufficient. State v.

Thompson, 856 N.W.2d 915, 921 (Iowa 2014). Relying upon cases dealing with

consecutive sentencing and resentencing of juveniles once they become adults,

Edwards contends there is a trend toward requiring more exacting sentencing

explanations. If there is such a trend, it appears confined to those situations and
                                         4


not applicable across the board. In any regard, the explanation for Edwards’s

sentence was sufficient.

       The form used in this case states the following:

              IT IS THE JUDGMENT AND SENTENCE OF THIS COURT,
       from all the facts and circumstance of this case . . . . The Court
       determines that the following sentence will provide the maximum
       opportunity for rehabilitation of Defendant and will provide the
       maximum protection of the community from further offenses by
       Defendant. This determination is based on the factors checked
       below:
              The nature and circumstances of the offense[.]
              Defendant’s criminal history, or lack thereof[.]
              Statutory sentencing requirements[.]

       The form shows the court considered all required and relevant factors and

provides an adequate explanation for the sentence based upon the evidence. The

court did not abuse its discretion.

       AFFIRMED.